16 N.J. 167 (1954)
107 A.2d 729
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
CHARLES R. LAMOREAUX, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued September 8, 1954.
Decided September 8, 1954.
Mr. Benjamin Asbell argued the cause for the appellant (Mr. Mitchell H. Cohen, attorney).
Mr. Walter S. Keown appeared for the respondent.
PER CURIAM.
In view of the admission by the prosecutor in his brief and at the oral argument as to the insufficiency of the proofs to support the indictment, the judgment below, 29 N.J. Super. 204, is affirmed.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  7.
For reversal  None.